 KAISER FOUNDATION HOSPITALS 393Kaiser Foundation Hospitals and Kaiser Foundation We find no merit in Tenderella's contention thatHealth Plan of Oregon and Service Employees he is entitled to an award under the Equal AccessInternational Union, Local No. 49, AFL-CIO. to Justice Act.Case 36-CA-3541 As noted above, the Board's Decision and Orderin this matter issued September 18, 1981; since theNovember 25, 1981 Equal Access to Justice Act did not become effec-SUPPLEMENTAL DECISION AND tive until October 1, 1981, Tenderellas request forORDER an award is untimely.5Further, the question oftimeliness aside, Section 102.143 of the Board'sBY CHAIRMAN VAN DE WATER AND Rules and Regulations, which deals with, inter alia,MEMBERS FANNING, JENKINS, ZIMMERMAN, entitlement and eligibility, limits awards to "a re-AND HUNTER spondent in an adversary adjudication who prevailsin that proceeding." (Emphasis supplied.) Tender-On September 18, 1981, the Board issued a Deci- ella was not the respondent in this proceeding;sion and Order' in this proceeding dismissing the indeed, Tenderella was not even a "party" in this8(a)(1) and (5) complaint in its entirety.2On Octo- matter. Accordingly, Tenderella is not entitled tober 19, 1981, Fred Tenderella,3one of the employ- an award under the Equal Access to Justice Act.ees whom Respondent refused to discharge, as re-quested by the Union, filed a request for "attor- ORDERney's fees and other costs" under the Equal Access It is hereby ordered that Fred Tenderella's re-to Justice Act.4quest for an award under the Equal Access to Jus-tice Act be, and it hereby is, denied.' 258 NLRB No. 4. 5See G. W. Hunt d/b/a Foremost Foods Distributing, 258 NLRB No.2 The complaint alleged violation of Sec. 8(aXI) and (5) of the Act 158 (1981). We find no merit in Tenderella's contention that his request isbased on Respondent's refusal to comply with the union-security provi- timely because the Board's Order is not "final" until after the time hassions of the collective-bargaining agreement between Respondent and the passed for filing a motion for reconsideration. Under Sec. 102.48(d)(2) ofUnion. the Board's Rules and Regulations, any party may move for reconsider-' At the hearing in this matter, Tenderella moved to intervene. Tender- ation of the Board's decision and order within 20 days of issuance. How-ella's motion to intervene was denied by the Administrative Law Judge, ever. Sec. 102.48(dX3) provides that filing of a motion for reconsiderationThe Board affirmed the denial of Tenderella's motion to intervene, but "shall not operate to stay the effectiveness" of the Board's action. Seeconsidered Tenderella's "appeal" to the Administrative Law Judge's De- also Sec. 102.148(c), which provides that the filing of a motion for recon-cision as an amicus curiae brief sideration does not stay the time for filing an application for an award4 P. L. 96-481, Sec. 201 Stat. 2325 (1981) (to be codified in 5 U.S.C.). under the Equal Access to Justice Act.259 NLRB No. 75KAISER FOUNDATION HOSPITALS 393Kaiser Foundation Hospitals and Kaiser Foundation We find no merit in Tenderella's contention thatHealth Plan of Oregon and Service Employees he is entitled to an award under the Equal AccessInternational Union, Local No. 49, AFL-CIO. to Justice Act.Case 36-CA-3541 As noted above, the Board's Decision and OrderNovember 25, 1981 inthismatterissued September 18, 1981; since theNovember 25, 1981 Equal Access to Justice Act did not become effec-SUPPLEMENTAL DECISION AND tiveuntilOctober 1, 1981, Tenderellas request forORDER anaward is untimely.5Further, the question oftimeliness aside, Section 102.143 of the Board'sBY CHAIRMAN VAN DE WATER AND Rules and Regulations, which deals with, inter alia,MEMBERS FANNING, JENKINS, ZIMMERMAN, entitlement and eligibility, limits awards to "a re-AND HUNTER spondent in an adversary adjudication who prevailsin that proceeding." (Emphasis supplied.) Tender-On September 18, 1981, the Board issued a Deci- ella was not the respondent in this proceeding;sion and Order' in this proceeding dismissing the indeed, Tenderella was not even a "party" in this8(a)(l) and (5) complaint in its entirety.2On Octo- matter. Accordingly, Tenderella is not entitled tober 19, 1981, Fred Tenderella,3one of the employ- an award under the Equal Access to Justice Act.ees whom Respondent refused to discharge, as re-quested by the Union, filed a request for "attor- ORDERney's fees and other costs" under the Equal Access It is hereby ordered that Fred Tenderella's re-to Justice Act.' quest for an award under the Equal Access to Jus-tice Act be, and it hereby is, denied.1 258 NLRB No. 4. 5See G. W. Hunt d/bla Foremost Foods Distributing, 258 NLRB No.I The complaint alleged violation of Sec. 8(a)(l) and (5) of the Act 158 (1981). We rind no merit in Tenderella's contention that his request isbased on Respondent's refusal to comply with the union-security provi- timely because the Board's Order is not "final" until after the time hassions of the collective-bargaining agreement between Respondent and the passed for filing a motion for reconsideration. Under Sec. 102.48(d)(2) ofUnion. the Board's Rules and Regulations, any party may move for reconsider-' At the hearing in this matter, Tenderella moved to intervene. Tender- ation of the Board's decision and order within 20 days of issuance. How-ella's motion to intervene was denied by the Administrative Law Judge, ever. Sec. 102.48(d)(3) provides that filing of a motion for reconsiderationThe Board affirmed the denial of Tenderella's motion to intervene, but "shall not operate to stay the effectiveness" of the Board's action. Seeconsidered Tenderella's "appeal" to the Administrative Law Judge's De- also Sec. 102.148(c), which provides that the filing of a motion for recon-cision as an amicus curiae brief sideration does not stay the lime for filing an application for an award4 P. L. 96-481, Sec. 201 Stat. 2325 (1981) (to be codified in 5 U.S.C.). under the Equal Access to Justice Act.259 NLRB No. 75KAISER FOUNDATION HOSPITALS 393Kaiser Foundation Hospitals and Kaiser Foundation We find no merit in Tenderella's contention thatHealth Plan of Oregon and Service Employees he is entitled to an award under the Equal AccessInternational Union, Local No. 49, AFL-CIO. to Justice Act.Case 36-CA-3541 As noted above, the Board's Decision and OrderNovember 25, 1981 inthismatterissued September 18, 1981; since theNovember 25, 1981 Equal Access to Justice Act did not become effec-SUPPLEMENTAL DECISION AND tiveuntilOctober 1, 1981, Tenderellas request forORDER anaward is untimely.5Further, the question oftimeliness aside, Section 102.143 of the Board'sBY CHAIRMAN VAN DE WATER AND Rules and Regulations, which deals with, inter alia,MEMBERS FANNING, JENKINS, ZIMMERMAN, entitlement and eligibility, limits awards to "a re-AND HUNTER spondent in an adversary adjudication who prevailsin that proceeding." (Emphasis supplied.) Tender-On September 18, 1981, the Board issued a Deci- ella was not the respondent in this proceeding;sion and Order' in this proceeding dismissing the indeed, Tenderella was not even a "party" in this8(a)(l) and (5) complaint in its entirety.2On Octo- matter. Accordingly, Tenderella is not entitled tober 19, 1981, Fred Tenderella,3one of the employ- an award under the Equal Access to Justice Act.ees whom Respondent refused to discharge, as re-quested by the Union, filed a request for "attor- ORDERney's fees and other costs" under the Equal Access It is hereby ordered that Fred Tenderella's re-to Justice Act.' quest for an award under the Equal Access to Jus-tice Act be, and it hereby is, denied.1 258 NLRB No. 4. 5See G. W. Hunt d/bla Foremost Foods Distributing, 258 NLRB No.I The complaint alleged violation of Sec. 8(a)(l) and (5) of the Act 158 (1981). We rind no merit in Tenderella's contention that his request isbased on Respondent's refusal to comply with the union-security provi- timely because the Board's Order is not "final" until after the time hassions of the collective-bargaining agreement between Respondent and the passed for filing a motion for reconsideration. Under Sec. 102.48(d)(2) ofUnion. the Board's Rules and Regulations, any party may move for reconsider-' At the hearing in this matter, Tenderella moved to intervene. Tender- ation of the Board's decision and order within 20 days of issuance. How-ella's motion to intervene was denied by the Administrative Law Judge, ever. Sec. 102.48(d)(3) provides that filing of a motion for reconsiderationThe Board affirmed the denial of Tenderella's motion to intervene, but "shall not operate to stay the effectiveness" of the Board's action. Seeconsidered Tenderella's "appeal" to the Administrative Law Judge's De- also Sec. 102.148(c), which provides that the filing of a motion for recon-cision as an amicus curiae brief sideration does not stay the lime for filing an application for an award4 P. L. 96-481, Sec. 201 Stat. 2325 (1981) (to be codified in 5 U.S.C.). under the Equal Access to Justice Act.259 NLRB No. 75KAISER FOUNDATION HOSPITALS 393Kaiser Foundation Hospitals and Kaiser Foundation We find no merit in Tenderella's contention thatHealth Plan of Oregon and Service Employees he is entitled to an award under the Equal AccessInternational Union, Local No. 49, AFL-CIO. to Justice Act.Case 36-CA-3541 As noted above, the Board's Decision and OrderNovember 25, 1981 inthismatterissued September 18, 1981; since theNovember 25, 1981 Equal Access to Justice Act did not become effec-SUPPLEMENTAL DECISION AND tiveuntilOctober 1, 1981, Tenderellas request forORDER anaward is untimely.5Further, the question oftimeliness aside, Section 102.143 of the Board'sBY CHAIRMAN VAN DE WATER AND Rules and Regulations, which deals with, inter alia,MEMBERS FANNING, JENKINS, ZIMMERMAN, entitlement and eligibility, limits awards to "a re-AND HUNTER spondent in an adversary adjudication who prevailsin that proceeding." (Emphasis supplied.) Tender-On September 18, 1981, the Board issued a Deci- ella was not the respondent in this proceeding;sion and Order' in this proceeding dismissing the indeed, Tenderella was not even a "party" in this8(a)(l) and (5) complaint in its entirety.2On Octo- matter. Accordingly, Tenderella is not entitled tober 19, 1981, Fred Tenderella,3one of the employ- an award under the Equal Access to Justice Act.ees whom Respondent refused to discharge, as re-quested by the Union, filed a request for "attor- ORDERney's fees and other costs" under the Equal Access It is hereby ordered that Fred Tenderella's re-to Justice Act.' quest for an award under the Equal Access to Jus-tice Act be, and it hereby is, denied.1 258 NLRB No. 4. 5See G. W. Hunt d/bla Foremost Foods Distributing, 258 NLRB No.I The complaint alleged violation of Sec. 8(a)(l) and (5) of the Act 158 (1981). We rind no merit in Tenderella's contention that his request isbased on Respondent's refusal to comply with the union-security provi- timely because the Board's Order is not "final" until after the time hassions of the collective-bargaining agreement between Respondent and the passed for filing a motion for reconsideration. Under Sec. 102.48(d)(2) ofUnion. the Board's Rules and Regulations, any party may move for reconsider-' At the hearing in this matter, Tenderella moved to intervene. Tender- ation of the Board's decision and order within 20 days of issuance. How-ella's motion to intervene was denied by the Administrative Law Judge, ever. Sec. 102.48(d)(3) provides that filing of a motion for reconsiderationThe Board affirmed the denial of Tenderella's motion to intervene, but "shall not operate to stay the effectiveness" of the Board's action. Seeconsidered Tenderella's "appeal" to the Administrative Law Judge's De- also Sec. 102.148(c), which provides that the filing of a motion for recon-cision as an amicus curiae brief sideration does not stay the lime for filing an application for an award4 P. L. 96-481, Sec. 201 Stat. 2325 (1981) (to be codified in 5 U.S.C.). under the Equal Access to Justice Act.259 NLRB No. 75KAISER FOUNDATION HOSPITALS 393Kaiser Foundation Hospitals and Kaiser Foundation We find no merit in Tenderella's contention thatHealth Plan of Oregon and Service Employees he is entitled to an award under the Equal AccessInternational Union, Local No. 49, AFL-CIO. to Justice Act.Case 36-CA-3541 As noted above, the Board's Decision and OrderNovember 25, 1981 inthismatterissued September 18, 1981; since theNovember 25, 1981 Equal Access to Justice Act did not become effec-SUPPLEMENTAL DECISION AND tiveuntilOctober 1, 1981, Tenderellas request forORDER anaward is untimely.5Further, the question oftimeliness aside, Section 102.143 of the Board'sBY CHAIRMAN VAN DE WATER AND Rules and Regulations, which deals with, inter alia,MEMBERS FANNING, JENKINS, ZIMMERMAN, entitlement and eligibility, limits awards to "a re-AND HUNTER spondent in an adversary adjudication who prevailsin that proceeding." (Emphasis supplied.) Tender-On September 18, 1981, the Board issued a Deci- ella was not the respondent in this proceeding;sion and Order' in this proceeding dismissing the indeed, Tenderella was not even a "party" in this8(a)(l) and (5) complaint in its entirety.2On Octo- matter. Accordingly, Tenderella is not entitled tober 19, 1981, Fred Tenderella,3one of the employ- an award under the Equal Access to Justice Act.ees whom Respondent refused to discharge, as re-quested by the Union, filed a request for "attor- ORDERney's fees and other costs" under the Equal Access It is hereby ordered that Fred Tenderella's re-to Justice Act.' quest for an award under the Equal Access to Jus-tice Act be, and it hereby is, denied.1 258 NLRB No. 4. 5See G. W. Hunt d/bla Foremost Foods Distributing, 258 NLRB No.I The complaint alleged violation of Sec. 8(a)(l) and (5) of the Act 158 (1981). We rind no merit in Tenderella's contention that his request isbased on Respondent's refusal to comply with the union-security provi- timely because the Board's Order is not "final" until after the time hassions of the collective-bargaining agreement between Respondent and the passed for filing a motion for reconsideration. Under Sec. 102.48(d)(2) ofUnion. the Board's Rules and Regulations, any party may move for reconsider-' At the hearing in this matter, Tenderella moved to intervene. Tender- ation of the Board's decision and order within 20 days of issuance. How-ella's motion to intervene was denied by the Administrative Law Judge, ever. Sec. 102.48(d)(3) provides that filing of a motion for reconsiderationThe Board affirmed the denial of Tenderella's motion to intervene, but "shall not operate to stay the effectiveness" of the Board's action. Seeconsidered Tenderella's "appeal" to the Administrative Law Judge's De- also Sec. 102.148(c), which provides that the filing of a motion for recon-cision as an amicus curiae brief sideration does not stay the lime for filing an application for an award4 P. L. 96-481, Sec. 201 Stat. 2325 (1981) (to be codified in 5 U.S.C.). under the Equal Access to Justice Act.259 NLRB No. 75